Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The following is a list of these claim limitations: 
“data acquisition unit” in claims 1, 2, 4, 8, 9, and 12-16.  However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions.
“determination unit” in claims 1, 2, 4, 8, and 16. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions .
“mode change unit” in claim 1. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions .
“registering unit” in claim 7. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions.
“abnormality detecting unit” in claim 8. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions.
“Transmission control unit” in claim 13. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions.
“model generating unit” in claim 16. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions .
“testing unit” in claim 16. However, no structural support was found within the specification.  For the purpose of examination, it is interpreted broadly as any conventional processor such as a CPU, GPU, DSP, or specialized hardware processing instructions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claims 1, 2, 4, 7-9, and 12-16 contain the claim limitations “data acquisition unit”, “determination unit”, “mode change unit”, “registering unit”, “abnormality detecting unit”, “transmission control unit”, “model generation unit”, and “testing unit”  that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Dependent claims 3, 5, 6, 10, and 11 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention for containing the same indefinite subject matter as claim 1 from which claims 3, 5, 6, 10, and 11 depend. Dependent claims 17-19 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention for containing the same indefinite subject matter as rejected claim 16 from which claims 17-19 depend.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 1, 2, 4, 7-9, and 12-16 contain the claim limitations “data acquisition unit”, “determination unit”, “mode change unit”, “registering unit”, “abnormality detecting unit”, “transmission control unit”, “model generation unit”, and “testing unit” that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1, 2, 4, 7-9, and 12-16 are rejected as failing to comply with the written description requirement.
	Dependent claims 3, 5, 6, 10, and 11 are failing to comply with the written description requirement for containing the same limitations which lack clearly linked structure as claim 1 upon which claims 3, 5, 6, 10, and 11 depend.  Dependent claims 17-19 are failing to comply with the written description requirement for containing the same limitations which lack clearly linked structure as claim 16 upon which claims 17-19 depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
	The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of “a program for causing a computer to execute…” covers software per se.
	“If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101” (MPEP § 2106.03(I)). As further stated in MPEP § 2106.03(I), “products that do not have a physical or tangible form, such as … a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations” are not directed to any of the statutory categories.  Here, the claims do not specify that the “computer program” is recorded on a non-transitory  computer-readable medium so as to be structurally and functionally interrelated to the medium.  A “computer program” is merely a set of instructions capable of being executed by a computer.  Without a computer-readable medium to realize the computer program’s functionality, the computer program constitutes non-statutory functional descriptive material.
	Additionally, the scope of “computer program” can also cover a signal transmission that carries the computer program.  See MPEP § 2016.03, which further states that “transitory forms of signal transmission (often referred to as ‘signals per se’)” are not within any of the statutory categories.
	This rejection can be overcome by amending the claim to recite a “non-transitory computer readable medium storing instructions for a program causing a computer to execute comprising:”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Y. (Automatic Detection of Anomalies in Blood Glucose Using a Machine Learning Approach, herein Zhu) and Yu, J. (Adaptive hidden Markov model-based online learning framework for bearing faulty detection and performance degradation monitoring, herein Yu).
Regarding claim 1,
	Zhu teaches an information processing device (Zhu, page 125, column 1, paragraph 3, line 2 “Our model of the wireless sensor network for medical monitoring is as follows.  There are two types of nodes: The sensing nodes and the central nodes.  The sensing nodes measure the physiological data; they have tiny onboard processors that can carry out simple pre-processing of data locally and transmit only required data at pre-set intervals, e.g., one reading every half hour, to the central node.”  In other words, wireless sensor network for medical monitoring is information processing device.) comprising: 
	storage unit storing model definition information defining a statistical model for each estimation type and an acquisition condition of a feature amount required for estimation using the statistical model (Zhu, page 1, page 125, column 1, paragraph 3, line 11 “A central node is fixed in the infrastructure (e.g., installed on a wall in the house), and responsible for integrating and analyzing the sensed readings received.” And, page 1, column 1, paragraph 2, line 1 “We are interested in the problem of automatically detecting anomalies in the sensed blood glucose levels so that medical alerts will be triggered whenever and only when the readings are abnormal.”  And, page 1, column 2, paragraph 2, line 11 “We develop such a scheme by designing a hidden Markov model (HMM) for glucose levels throughout the day, and the HMM is trained automatically for each individual by learning its parameters using historical glucose readings for this person.”  Examiner notes, it is implicit that in order to store a statistical model and integrate and analyze data, a central processing node has a storage capable of storing data in order to execute. In other words, the central node that integrates and analyzes the data is a processor that comprises a storage unit, glucose level is feature amount required for estimation, and HMM is a statistical model.); in a first mode,
	a data acquisition unit acquiring a feature amount from a sensor signal in accordance with the acquisition condition and acquiring data for generating a new statistical model from a sensor signal in accordance with a condition different from the acquisition condition in a second mode (Zhu, Fig. 2, page 126, column 1, paragraph 3, line 1 “Our approach is to build an HMM to describe or model the sensor reading of blood glucose level, by taking into account the existence of the three distinct states. Next, an algorithm learns the model parameters from some training data, so that the learned HMM profiles normal daily glucose levels.”

    PNG
    media_image1.png
    559
    680
    media_image1.png
    Greyscale

In other words, sensor node is data acquisition unit, glucose level is feature amount, sensor reading is sensor signal, learns the model parameters is a first mode, and build an HMM is generate a new statistical model from a sensor signal.);
	a determination unit determining whether or not the feature amount acquired by the data acquisition unit in the first mode satisfies a requirement defined by the model definition information  (Zhu, see above mapping.  In other words, central node is a determination unit, and integrating and analyzing the sensed reading is determining whether or not the feature amount acquired by the data acquisition unit satisfies a requirement.); and
	Thus far, Zhu does not explicitly teach a mode change unit changing a mode of the data acquisition unit from the first mode to the second mode in accordance with a determination result by the determination unit that the feature amount does not satisfy the requirement 
	Yu teaches  a mode change unit changing a mode of the data acquisition unit from the first mode to the second mode in accordance with a determination result by the determination unit that the feature amount does not satisfy the requirement (Yu, Fig. 2, and, page 152, paragraph 3, line 1 “In this section, AHMM is developed to detect machine health changes and assess health states.” And, page 151, paragraph 3, line 2 “The health monitoring framework for the proposed methodology is shown in Fig. 1, which includes two key parts: offline system modeling and online health monitoring.  Offline modeling uses historic data from a normal machine to construct the first HMM (called “baseline HMM”), in which PCA [31] is first used on the generated original features from sensor signals to extract principal components (PCs) as inputs of HMM. In the online monitoring phase, AHMM will online adapt the dynamic changes of machine health.” And, page 153, paragraph 3, line 10 “The parameter R controls the sensitivity of the unknown detection method.  This means that AHMM detects an unknown health state of the machine.  AHMM will update the structure to adapt the major health changes online by adding a new hidden state.” 

    PNG
    media_image2.png
    629
    723
    media_image2.png
    Greyscale

Examiner notes, the specification recites “The determination unit 4 determines whether or not the feature amount acquired by the data acquisition unit 3 in the first mode satisfies the requirement defined by the model definition information stored in the storage unit 2.  Thereby, the determination unit 4 determines whether or not the acquired feature amount is a feature amount corresponding to the estimation by the existing statistical model.” (Specification, page 8, line 1.) Based on this, Examiner is interpreting that “requirement” is a feature amount that is within the range of values that the existing statistical model recognizes.  In other words, AHMM is mode change unit, online monitoring phase is second mode, and online adapt the dynamic changes of machine health (Fig. 2, step 6. MD>UCL?) is determining results that a feature amount does not satisfy the requirement.).
	Both Yu and Zhu are directed to hidden Markov models (HMM) with sensors that provide statistical modeling.  Zhu teaches automatic detection of anomalies using an HMM but does not explicitly teach adaptation by creating a new model for the observed anomalous behavior. Yu teaches adaptive HMM modeling that dynamically creates a new statistical model based on the observed anomalous behavior.  In view of the teaching of Zhu, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into Zhu.  This would result in automatic detection of anomalies using HMM and dynamically creating a new statistical model to monitor the anomalous behavior.
	One of ordinary skill in the art would be motivated to do this because monitoring health changes is important for saving cost, time, and in the case of medical monitoring, lives. (Yu, page 149, paragraph 2, line 1 “Degradation and failure of machines and systems occur in many settings every day, which lead to considerable added cost, wasted time, and security problems for both company employees and customers.”) 

Regarding claim 2,
	The combination of Zhu and Yu teaches the information processing device according to claim 1, wherein 	
	the model definition information includes information defining a range of the feature amount according to the estimation type (Zhu, Fig. 1, 

    PNG
    media_image3.png
    524
    1295
    media_image3.png
    Greyscale

In other words, the y axis shows a range of values from 0.00 to 0.70 for the blood glucose level which is the model definition information includes information defining a range of the feature amount.),
	Zhu teaches the determination unit determines whether or not the feature amount acquired by the data acquisition unit is within the range defined by the model definition information (Zhu, Fig. 1 see mapping of claim 1.  And, page 128, column 1, paragraph 2, line 2 “To automatically detect anomalies, the glucose readings received from the sensors are evaluated based on the HMM to compute the probability of these observations in the HMM model.”  In other words, central node is determination unit, detect anomalies is determine whether the feature amount acquired is within the range defined by the model.), and
	the mode changing unit changes a mode of the data acquisition unit from the first mode to the second mode according to a result of determination by the determination unit that the feature amount is not within the range (Yu, Fig. 2, and page 151, paragraph 3, line 2. See mapping of claim 1. “The health monitoring framework for the proposed methodology is shown in Fig. 1, which includes two key parts: offline system modeling and online health monitoring.  Offline modeling uses historic data from a normal machine to construct the first HMM (called “baseline HMM”), in which PCA [31] is first used on the generated original features from sensor signals to extract principal components (PCs) as inputs of HMM. In the online monitoring phase, AHMM will online adapt the dynamic changes of machine health.” And, page 153, paragraph 3, line 10 “The parameter R controls the sensitivity of the unknown detection method.  This means that AHMM detects an unknown health state of the machine.  AHMM will update the structure to adapt the major health changes online by adding a new hidden state.” In other words, AHMM is mode change unit, online monitoring phase is second mode, and online adapt the dynamic changes of machine health (Fig. 2, step 6. MD>UCL?) is determining results that a feature amount is not within the range.) .  
Regarding claim 3,
	The combination of Zhu and Yu teaches the information processing device according to claim 2, wherein 	
	the statistical model has one or more internal states, the information defining the range of the feature amount according to the estimation type is information defining the range of the feature amount for each of the internal states  (Zhu, Fig. 1, Fig. 2, and page 127, column 2, paragraph 1, line 4 “From the empirical data in [13], as seen in Fig. 1, it is evident that a distinguishing measure of each state is the degree of dynamics in the glucose values.  During the meal state, the values exhibit the most dynamics: The difference between the lowest and the highest value is the greatest; in sleep, there is hardly any change in the values, while fasting is somewhere in between.  We also observed that a window of one hour is large enough to capture the entire up-and-down dynamics in the meal state.  Therefore, we use the maximum difference between glucose values within each one-hour window as the observation symbols in our model.” In other words, blood glucose value is feature amount, HMM is statistical model, the states (meal, sleep, fasting) are one or more internal states, and, maximum difference in glucose readings per state is the range of the feature amounts for each of the internal states.),
	the model definition information further includes information defining the transition probability of the internal states (Zhu, see Fig. 2, In other words, the shorthand notation in Fig. 2 used for transition probabilities is the model definition information includes transition probability of the internal states.),
	the determining section performs a first determination and a second determination, 
the first determination is whether or not the feature amount acquired by the data acquiring section is within the range defined by the model definition information (Zhu, see mapping of claim 1.  And, page 128, column 1, paragraph 2, line 2 “To automatically detect anomalies, the glucose readings received from the sensors are evaluated based on the HMM to compute the probability of these observations in the HMM model.”  In other words, central node is determination unit which makes first determination and a second determination, and detect anomalies is first determine whether the feature amount acquired is within the range defined by the model.),
	the second determination is a determination of a degree of coincidence between a transition probability of the internal state calculated based on time series data of the feature amount acquired by the data acquiring section during a predetermined period and the transition probability of the internal state defined by the model definition information (Zhu, page 126, column 1, paragraph 2, line 1 “We obtain a graph [12] of the fluctuation of blood glucose in humans during a 24-hour period with three meals, based on the clinical nutrition study [13], see Fig. 1,” and, page 126, column 2, paragraph 1, line 3 “Each observation is affected (only) by the current state of the world – the state causes the observation or output to take on particular values – with the conditional probability distribution: P(Ot|Xt).  So, the state of the world we are modeling is hidden from observation.  We see only the Ot’s and we have knowledge of the condition distribution P(Ot|Xt).” In other words, blood glucose in humans during a 24-hour period is time series data, blood glucose is acquired feature amount, from Fig. 2, state transition diagram of the HMM is the transition probability of the internal state defined by the model definition, and determining to move to another state is a second determination.), and
	the mode changing section changes the mode of the data acquiring section from the first mode to the second mode according to the result of the first determination or the second determination (Yu, Fig. 1, Fig. 2, and, page 151, paragraph 3, line 2. See mapping of claim 1. “In this section, AHMM is developed to detect machine health changes and assess health states.” And, page 151, paragraph 3, line 2 “The health monitoring framework for the proposed methodology is shown in Fig. 1, which includes two key parts: offline system modeling and online health monitoring.  Offline modeling uses historic data from a normal machine to construct the first HMM (called “baseline HMM”), in which PCA [31] is first used on the generated original features from sensor signals to extract principal components (PCs) as inputs of HMM. In the online monitoring phase, AHMM will online adapt the dynamic changes of machine health.” And, page 153, paragraph 3, line 10 “The parameter R controls the sensitivity of the unknown detection method.  This means that AHMM detects an unknown health state of the machine.  AHMM will update the structure to adapt the major health changes online by adding a new hidden state.” In other words, AHMM is mode changing unit, online monitoring phase is first mode, adapt the dynamic changes is second mode, Fig. 2, step 6. MD>UCL? Is determining that a feature amount does not satisfy the requirement, and from Fig.1, signal processing is sensor abnormality detecting unit which determines whether there is an abnormality in the signal of the sensor.)
Regarding claim 4,
	The combination of Zhu and Yu teaches the information processing device according to claim 2, wherein 	
	the mode changing unit changes the mode of the data acquisition unit from the first mode to the second mode when the ratio of the determination result by the determination unit that the feature amount is not within the range among all the determination results by the determination unit with respect to the time-series data of the feature amount for a predetermined period satisfies a predetermined criterion (Yu, See Fig. 1, Fig. 2,  In other words, AHMM is mode changing unit, sensor signals is time series data, feature is feature amount, from Fig. 2, block 6, MD>UCL for R times is ratio of the determination result, and MD>UCL is the feature amount is not within the range with respect to the time-series data for the feature amount for a predetermined period.).  
Regarding claim 5,
	The combination of Zhu and Yu teaches the information processing device as claimed in claim 3, wherein 
	 the statistical model is a hidden Markov model (Zhu, page 128, column 1, paragraph 2, line 2, “To automatically detect anomalies, the glucose reading received from the sensors are evaluated based on the HMM to compute the probability of these observations in the HMM model.” In other words, HMM is hidden Markov model. ). 
Claim 20 is a computer program claim corresponding to information processing device claim 1.  Otherwise, they are the same.  It is implicit that an information processing device requires a computer program in order to function.  Therefore, claim 20 is rejected for the same reasons as claim 1.
Claims 6-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Yu, and Pantelopoulos, et al (Prognosis – A Wearable Health-Monitoring System for People at Risk: Methodology and Modeling, herein Pantelopoulos). 
Regarding claim 6,
	The combination of Zhu and Yu teaches the information processing device as claimed in claim 1, wherein 	
	the storage unit stores the model definition information for each estimation type and a database for managing the acquisition condition (Zhu, see mapping of claim 1, and, page 125, column 1, paragraph 3, line 11 “A central node is fixed in the infrastructure (e.g., installed on a wall in the house), and responsible for integrating and analyzing the sensed readings received.” And, page 1, column 1, paragraph 2, line 1 “we are interested in the problem of automatically detecting anomalies in the sensed blood glucose levels so that medical alerts will be triggered whenever and only when the readings are abnormal.”  And, page 1, column 2, paragraph 2, line 11 “We develop such a scheme by designing a hidden Markov model (HMM) for glucose levels throughout the day, and the HMM is trained automatically for each individual by learning its parameters using historical glucose readings for this person.”  In other words, the central node includes a storage unit and database stores the model definition information, HMM is model definition information, and the central uses the model definition information for managing the acquisition condition.), and
	Thus far, the combination of Zhu and Yu does not explicitly teach the acquisition condition included in the database includes sensor identification information for identifying a sensor used for obtaining the sensor signals, a sensing condition for specifying a measuring condition of a sensor specified by the sensor identification information.
	Pantelopoulos teaches the acquisition condition included in the database includes sensor identification information for identifying a sensor used for obtaining the sensor signals, a sensing condition for specifying a measuring condition of a sensor specified by the sensor identification information (Pantelopoulos, Fig. 2 

    PNG
    media_image4.png
    536
    657
    media_image4.png
    Greyscale

In other words, local signal database is database containing sensor identification information, and, filtering (in the Biosensor block)  is sensors have a sensing condition for specifying a measuring condition.), and
	Pantelopoulos also teaches a filtering condition for specifying a condition of filtering processing for acquiring the feature amount (Pantelopoulos, Fig. 2, See above mapping. In other words, Biosensors have filters, and, the filters specify a condition of filtering for acquiring the feature amount.).  
Both Pantelopoulos and the combination of Zhu and Yu are directed to systems for monitoring the health of entities, among other things. The combination of Zhu and Yu teach automatic detection of anomalies using HMM and dynamically creating a new statistical model to monitor the anomalous behavior but do not explicitly describe an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications. Pantelopoulos teaches an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, but does not explicitly teach using an HMM as a statistical model.  In view of the teaching of the combination of Zhu and Yu, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pantelopoulos into the combination of Zhu and Yu.  This would result in an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, and using an HMM as a statistical model for the system.
One of ordinary skill in the art would be motivated to do this because it is challenging to monitor, manage and treat the rehabilitation of patients, disabled people, and persons with special abilities. (Pantelopoulos, page 613, column 2, paragraph 1, line 1 “These issues along with the challenges of effectively managing and treating postoperative rehabilitation patients, disable people, and persons with special abilities, highlight the requirement for new and innovative ways to deliver health care to patients.”)
Regarding claim 7,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 6, further comprising 
	a registering unit for registering updated data about the databases (Pantelopoulos, page 615, column 1, paragraph 2, line 1 “The aforementioned concept is illustrated in Fig. 1, where the table on the left provides a list of physiological parameters and other information that can be recorded about a given patient.”  In other words, physiological parameters and other information that can be recorded about a given patient is registering updated data.).  
Regarding claim 8,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, further comprising: 
	a sensor abnormality detecting unit for detecting an abnormality of a sensor (Pantelopoulos, Fig. 2, and page 616, column 2, paragraph 1, line 1 “Automatic interpretation of ECG is a complicated process [37] that requires the following steps: (1) filtering for noise removal (movement artifacts, power-line interference, and electromyographic noise);” In other words, Biosensors amplifying, filtering and A/D is a sensor abnormality unit, and noise, movement artifacts, etc. are abnormalities.); and
	the mode changing unit changes a mode of the data acquisition unit from the first mode to the second mode in accordance with a result of determination by the determination unit that the feature amount does not satisfy the requirement only when the sensor abnormality detecting unit does not detect an abnormality of the sensor (Yu,  See mapping of Claim 1. Fig. 1, Fig. 2, and page 151, paragraph 3, line 2 “The health monitoring framework for the proposed methodology is shown in Fig. 1, which includes two key parts: offline system modeling and online health monitoring.  Offline modeling uses history data from a normal machine to construct the first HMM (called “baseline HMM”), in which PCA [31] is first used on the generated original features from sensor signals to extract principal components (PCs) as the inputs of HMM.”

    PNG
    media_image5.png
    399
    710
    media_image5.png
    Greyscale

In other words, AHMM is mode changing unit, signal processing is data acquisition unit, noise is abnormality, feature extraction by PCA ignores noise is making a determination when the sensor does not detect an abnormality, and from Fig. 2, MD>UCL is feature amount does not satisfy the requirement.).
Regarding claim 12,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, wherein 	
	the data acquisition unit performs filtering processing to acquire the feature amount, and the first mode and the second mode differ in processing content of the filtering processing (Pantelopoulos, Fig. 2, In other words, multiple Biosensors applying Filtering and A/D conversion is filtering processing to acquire feature amounts, where the processing content of the filtering processing differs.).
Regarding claim 13,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, further comprising 
	a transmission control unit that controls transmission of the data acquired by the data acquisition unit in the second mode to another device that performs a process of generating new statistical models (Yu, See Fig. 1.  In other words, Feature extraction by PCA is transmission control unit, AHMM: Online Learning is another device that performs a process of generating new statistical models, and Feature extraction by PCA sends the data to AHMM: Online learning is sending the data to another device that performs a process of generating new statistical models.).
Regarding claim 14,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, wherein 	
	the data acquisition unit acquires a feature amount from a plurality of sensor signals measured at the same time when the data acquisition unit acquires a feature amount in the first mode (Pantelopoulos, Fig. 2, In other words, sensor is data acquisition unit, and, ECG, Blood Pressure, etc. is feature amount acquired when the data acquisition unit acquires a feature amount.).
Regarding claim 15,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, wherein 	
	the data acquisition unit acquires a plurality of feature amounts from one or more sensor signals in the first mode (Pantelopoulos, Fig. 2, In other words, sensor is data acquisition unit, and, ECG, Blood Pressure, etc. is feature amount acquired when the data acquisition unit acquires a feature amount, and from Fig. 2, several Biosensors is one or more sensors receiving one or more sensor signals.).  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Yu, Pantelopoulos, and Yurur et al (Adaptive and Energy Efficient Context Representation Framework in Mobile Sensing, herein Yurur).
Regarding claim 9,
	The combination of  Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 1, wherein 	
	Thus far, the combination of Zhu, Yu, and Pantelopoulos does not explicitly teach the data acquisition unit acquires the feature amount from sampling data of the sensor signal, and the first mode and the second mode differ in sampling rate of the sensor signal .
	Yurur teaches the data acquisition unit acquires the feature amount from sampling data of the sensor signal, and the first mode and the second mode differ in sampling rate of the sensor signal (Yurur, Fig. 1, page 1672, column 1, paragraph 2, subparagraph 5, line 1 “By changing sampling frequencies in sensory operations, the trade-off analysis is examined.” And, page 1681, column 2, paragraph 4, line 1 “This paper proposes an inhomogeneous (time-variant) Hidden Markov Model (HMM) based framework in order to represent user states by defining them as an outcome of either the recognition or estimation model.  The framework also applies different sensory sampling operations…” And, page 1687, column 2, paragraph 1, line 6 “Sampling intervals are modeled as Ii = n/fs where n and fs are an integer value and sampling frequency respectively.  Ii defines a waiting time between two consecutive sensor samplings.  During simulations, n = {1, 2, 4, 8} and fs = 100 Hz are taken.”  

    PNG
    media_image6.png
    502
    1172
    media_image6.png
    Greyscale

In other words, different sampling intervals is acquiring a feature amount from the sensor signal using different sampling rates.).  
	Both Yurur and the combination of Zhu, Yu, and Pantelopoulos are directed to using hidden Markov models(HMM) to model entities and using sensors as input to the HMMs, among other things.  The combination of Zhu, Yu, and Pantelopoulos teaches an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, and modeling the system using an HMM as a statistical model, but does not explicitly teach sensor signals using different sampling rates. Yurur teaches using an HMM as a statistical model and using sensors to provide inputs as well as using variant sensory sampling.  In view of the teaching of Zhu, Yu, and Pantelopoulos, it would be obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Yurur into the combination of Zhu, Yu, and Pantelopoulos.  This would result in an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, and modeling the system using an HMM as a statistical model that can using variant sensory sampling.
	One of ordinary skill in the art would be motivated to do this because the increased use of sensors has caused a heavy workload on processors that needs to be alleviated in order to allow for more applications. (Yurur, page 1681, column 1, paragraph 2, line 2 “Human beings involve in a vast variety of activities within a very diverse context.  A specific context can be extracted by a smartphone application, which acquires relevant data through built-in sensors.  A desired activity within the context is then inferred by successful algorithmic implementations.  Unfortunately, all of these operations put a heavy workload on the smartphone processor and sensors.  Constantly running built-in sensors consume relatively  much more power than a smartphone does for fundamental functions such as calling or text messaging. Therefore, mobile device batteries do not last a long time while operating sensors simultaneously.”)
Regarding claim 10,
	The combination of Zhu, Yu, Pantelopoulos, and Yurur teaches the information processing device according to claim 9, wherein 	
	the sampling rate in the second mode is a maximum value that can be set (Yurur, See above mapping of claim 9. In other words sampling rate with n = 1  is the second mode and sampling rate of n/fs where n =1 is the maximum value that can be set because it makes the intervals between sampling the smallest.)., 
Regarding claim 11,
	The combination of Zhu, Yu, and Pantelopoulos teaches the information processing device according to claim 9, wherein 	
	the sampling rate in the second mode is larger than the sampling rate in the first mode (Yurur, See mapping of claim 9.  In other words, n=1 is the second mode, n=8 is the first mode, and n=1 is a sampling rate larger than n= 8.).  
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Yu, Pantelopoulos, and Titman et al( A general goodness-of-fit test for Markov and hidden Markov models, herein Titman)
Claim 16 is an information processing system claim that corresponds to information processing device claim 1.  The only difference is that claim 16 includes a testing unit for testing the statistical model.  With the exception of the testing unit limitations, all of the limitations are rejected for the same reasons as claim 1 was rejected.
	The combination of Zhu, Yu, and Pantelopoulos teaches an information processing system comprising: an information processing device and a server (Zhu, See mapping of claim 1.), wherein the information processing device includes;
	a storage unit storing model definition information defining a statistical model for each estimation type and an acquisition condition of a feature amount required for estimation using the statistical model ( Zhu, page 1, page 125, column 1, paragraph 3, line 11.  See mapping of claim 1.) ;  
	a data acquisition unit acquiring a feature amount from a sensor signal in a first mode in accordance with the acquisition condition and acquiring data for generating a new statistical model from a sensor signal in a second mode in accordance with a condition different from the acquisition condition (Zhu, Fig. 2, page 126, column 1, paragraph 3, line 1. See mapping of claim 1.);
	a determination unit determining whether the feature amount acquired by the data acquisition unit in the first mode satisfies a requirement defined by the model definition information (Zhu, Fig. 2, page 126, column 1, paragraph 3, line 1.  See mapping of claim 1.) ; and
	a mode changing unit changing the mode of the data acquisition unit from the first mode to the second mode in accordance with a determination result by the determination unit that the feature amount does not satisfy the requirement (Yu, Fig. 2, and, page 151, paragraph 3, line 2. See mapping of claim 1 ), and
	a mode changing unit changing the mode of the data acquisition unit from the first mode to the second mode using the data acquired by the data acquisition unit in the second mode (Yu, Fig. 2, and, page 151, paragraph 3, line 2. See mapping of claim 1), wherein
	the server includes: a model generating unit for performing a process of generating a new statistical model (Zhu, Fig. 2, page 126, column 1, paragraph 3, line 1 “Our approach is to build an HMM to describe or model the sensor reading of blood glucose level, by taking into account the existence of the three distinct states.” In other words, build an HMM …by taking into account the existence of the three distinct states is a model generating unit for generating a new statistical model.); and
	Thus far the combination of Zhu, Yu, and Pantelopoulos does not explicitly teach a testing unit for testing the statistical model generated by the model generating unit in environments simulating resources of the information processing device.
	Titman teaches a testing unit for testing the statistical model generated by the model generating unit in environments simulating resources of the information processing device (Titman, page 2178, paragraph 1, line 1 “Methods for estimation of Markov models are well established (see, for example, Cox and Miller [1]) and are relatively easy to fit, particularly if time homogeneity can be assumed. Time-homogeneous Markov models have been used in a number of applications.  A quasi-Newton algorithm was proposed by Kalbfleisch and Lawless in a paper, using Markov models to study smoking prevention [2].  Among other applications Markov models have also been used to study coronary occlusive disease[3], HIV disease [4], psoriatic arthritis [5] and asthma [6]. The msm suite of functions has been developed to fit a general class of Markov and hidden Markov models in the R statistical package [7].” And, page 2181, section 2.3. A simulated illustrative example.” In other words, msn suite is a testing unit for testing a statistical model.)
	Both Titman and the combination of Zhu, Yu, and Pantelopoulos are directed to using HMMs to model and monitor systems/entities, among other things.   The combination of Zhu, Yu, and Pantelopoulos teaches an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, and modeling the system using an HMM as a statistical model, but does not explicitly teach a testing unit for determining goodness-of-fit for the generated models.  Titman teaches testing HMM to determine goodness-of-fit for the models and the systems/entities that are being modeled.  In view of the teaching of Zhu, Yu, and Pantelopoulos, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Titman into the combination of Zhu, Yu, and Pantelopoulos. This would result in an architecture for monitoring status of a system comprised of devices and sensors for detecting feature amounts, filtering signals, storing data from signals, determining results of model evaluation and communications, and modeling the system using an HMM as a statistical model, but does not explicitly teach sensor signals using different sampling rates as well as the ability to test and determine goodness-of-fit of the models to the systems/entities being modeled.
	One of ordinary skill in the art would be motivated to do this because in medical situations, the data typically comes at irregular times whereas the process takes place continuously, thus making it important to have accurate models to compensate for the incomplete data. (Titman, page 2177, paragraph 2, line 6 “In medical applications, typical data consist of a series of assessments of disease state at irregular times, and the process takes place in continuous time.  The data are incomplete as we observe the process only at fixed times and transition times are interval censored.  Estimation of model parameters for general multi-state models is difficult due to this interval censoring.”)
Regarding claim 17,
	The combination of Zhu, Yu, Pantelopoulos and Titman teaches the information processing system according to claim 16, wherein 
	the test unit executes a test in an execution environment of a computing capability equal to or less than the computing capability of the information processing device (Titman, see above mapping. And, Figure 1.

    PNG
    media_image7.png
    407
    710
    media_image7.png
    Greyscale

In other words, “A simulated illustrative example” is executing a test in an execution environment in which the computing capability is equal or less than the information processing device. ).  
Regarding claim 18,
	The combination of Zhu, Yu, Pantelopoulos and Titman teaches the information processing system according to claim 16, wherein 
	the test unit executes a test in an execution environment of a memory capacity equal to or less than a memory capacity of the information processing device (Titman, see above mapping. Examiner notes that Titman discloses methods for testing computer implemented methods.  It is implicit that a computer implemented method requires a processor with memory capacity in order to execute. Further, Pantelopoulos, which is combined with Titman, discloses memory (see Fig. 2).  Under broadest reasonable interpretation “memory capacity” is any memory of any size which Titman teaches by executing a test in an execution environment.) .
Regarding claim 19,
	The combination of Zhu, Yu, Pantelopoulos, and Titman teaches the information processing system according to claim 16, wherein 
	the model definition information of the statistical model and the acquisition condition of the feature amount for each estimation type stored in the storage unit are managed by a database (Zhu, page 1, page 125, column 1, paragraph 3, line 11.  See mapping of claim 1.), and
	the test unit executes a test using a database including model definition information of a new statistical model generated by the model generation unit and the acquisition condition of the feature amount required for estimation using the new statistical model in addition to the model definition information and the acquisition condition of the feature amount already stored in the storage unit (Zhu, page 2, column 1, paragraph 3 “Our approach is to build a HMM to describe or model the sensor readings of blood glucose level, by taking into account the existence of the three distinct states.  Next, an algorithm learns the model parameters from some training data, so that the learned HMM profiles normal daily glucose levels.  This HMM can then be used to test whether new sensor glucose reading are anomalous..” In other words, HMM can then be used to test is executes a test on the new statistical model, three distinct states is model definition information, and daily glucose level is feature amount. Examiner notes that test unit, and storage unit were previously mapped. ).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124